 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn its exceptions, the Employer states that both men areclassified as nonsupervisory salaried employees,that neitherof them has anyone under his supervision, that neither canaffect the status of any other employee by an unfavorabledecision, and that their authority is limited to routine deci-sions.The Employerfurther contendsthat the pictures of bothmen were included in the leaflet "Northrop Promotes FromWithin," and although the Petitioner met its observers beforethe election and was informed that they worked in the industrialrelations department, there was no objection to their servingas observers, and their conduct at the electionwas exemplary.As we are not satisfied that these individuals are supervisorswithin the meaning of the Act, and as the Petitioner, althoughon notice of their status prior to the election, raised no objec-tion to their serving as observers, we find the Employer'sexceptions to the Regional Director's findings in this regardto have merit.On the basis of the foregoing, we find, contrary to the Re-gional Director, that the objections filed by the Petitioner donot raise substantial or material issues. Accordingly, wefind that no union won the election, and we shall thereforeissue a certification of results of election to that effect.[The Board certified that a majority of the valid ballots wasnot cast for International Union, United Automobile, Aircraftand Agricultural Implement Workers of America, CIO (UAW-CIO), or for International Association of Machinists, AFL,and that neither of the said labor organizations is the exclusiverepresentative of the employees of the Employer, in the unitheretofore found appropriate.]Member Murdock took no part in the consideration of theabove Supplemental Decision and Certification of Results ofElection.J. E. McCATRON, R. F. NINE, AND M.M. DINKEL,Partners,doing businessas PRICE VALLEY LUMBER CO.andBLUEMOUNTAIN DISTRICT COUNCIL OF LUMBER AND SAW-MILL WORKERS, A. F. of L.J.E.McCATRON, R. F. NINE, LOREN WEEKS, AND LLOYDURQUARHT, Co-partners, doing business as IDAHO PINEMOULDING CO.andBLUE MOUNTAIN DISTRICT COUNCILOF LUMBER AND SAWMILL WORKERS, A. F. of L. CasesNos. 19-CA-698 and 19-CA-700. July 8, 1953DECISION AND ORDEROn April 30, 1953, Trial Examiner David F. Doyle issued hisIntermediate Report in the above-entitled proceeding, findingthattheRespondents had engaged in and were engaging incertain unfair labor practices and recommending that they106 NLRB No 8. PRICE VALLEY LUMBER CO.27cease and desist therefrom and take certainaffirmativeaction,as setforth in the copy ofthe IntermediateReport attachedhereto.Thereafter,theRespondentsfiledexceptions to theIntermediateReportand a supporting brief.Pursuantto the provisionsof Section 3 (b) of the Act, theBoard has delegated its powers in connectionwiththis case toa three-member panel [Members Houston,Murdock,and Peter-son].The Boardhas reviewed the rulingsmade by the Trial Exam-iner at the hearingand finds that no prejudicialerror was com-mitted. The rulings are hereby affirmed. The Board has con-sidered the IntermediateReport,the Respondents'exceptionsand brief,and the entire record in the case,and hereby adoptsthe findings,conclusions,and recommendationsof the TrialExaminerwith the followingadditionsand modifications:1.The TrialExaminer found,and we agree,that Respond-entsPrice Valley and Idaho constitute' a single employerwithin themeaning ofSection 2, subsection (2), of the Act. Inadditionto the findingsof fact reliedupon by the Trial Exam-iner to support this conclusion,we find thatthere existed, asbetweenbothRespondents,a commoncontrolof labor relations.Thus,the discussionsthat tookplace after the sawmill em-ployees left their work were conducted between Nine, a partnercommon to both Respondents, and employees of both PriceValley and Idaho. Furthermore, McCatron,also a partnercommonto both Respondents, discharged employees of bothPrice Valley and Idaho, without the advice orconsentof any ofthe otherpartners,and with the apparent authorityto do so.2.The TrialExaminer foundthat the Respondents' dis-charge and refusal to reinstatethe employees who struck inprotestof thedischargeof employee Patton was discriminatoryand constitutedviolationsof Section8 (a) (3) of the Act. TheRespondents contend,inter alia,that their refusalto continuethe employment of these employeeswas not violativeof the Actbecause the Respondentswere faced with theeconomic necessityof decidingwhether toretain a smallgroup of secondary,nonskilled employees or to accede to the demands of a largergroup of key employees who refused to work with the smallergroup becauseof their concerted action on behalf of Patton;and thatin choosingto yield tothe suggestionof the largergroup so as to retaintheir services,the Respondents acted asany reasonableemployer would have acted when placed in thesame position.We find theRespondents'contention to bewithout merit.It is wellestablished both by the Board and bythe courts that an Employercannot excuse thediscriminatorydischargeof an employeebecause such discharge is the resultof pressurebrought to bear by other employeeseventhough todisregard such pressurewouldresultin the disruption of theemployer'soperationswith concomitanteconomic loss.Nothingin the Act permitsor justifiesits violationor grantsimmunityfrom the consequencesof such violation.''Majestic Metal Specialties, Inc., 92 NLRB 1854, 1861-1862; N L.R.B v. Star PublishingCompany, 97 F. 2d 465, 470; Hudson Motor Car Co., 128 F. 2d 528, 532-533. 28DECISIONSOF NATIONAL LABOR RELATIONS BOARD3.The Trial Examiner found,inter alia,and weagree, thattheRespondents violatedSection 8(a) (1) ofthe Act by theconduct of Planing Mill Foreman Cooper in his conversationwith employee Patton on, or about, August5.However, infinding such violation we rely solely upon that portion of theconversationinwhich Cooper told Patton thatif a union cameintothe plant the Company would probablygo to a 40-hourweek in its operations.THE REMEDYThe Trial Examiner, having found that the Respondentsviolated Section 8 (a) (3) of the Act by discharging the em-ployees who went out on strike on August 14, 1952, recom-mended that the Respondents be ordered to offer full reinstate-ment to the dischargees and that each dischargee be madewhole for any possible loss of pay incurred as a result of hisdischarge, such back pay to be computed from August 14, 1952,the date of the discharges, to the date of reinstatement or offerof reinstatement. In making this recommendation and his pro-posed order thereon, the Trial Examiner failed to mentionspecifically the offer of reinstatement made on the record bythe Respondents at the hearing onMarch 11, 1953. By this offerthe Respondents offered full reinstatement to the dischargees,"at the beginning of our season." We shall not toll the runningof the back-pay period as of the date of this offer because wedo not find that the offer is unconditional or entirely valid inthat the recorddoes notreveal whether all of the dischargeeswere, in fact,seasonalworkers. Nor does the record indicatewhen the Respondents'season starts.Moreover, we cannotascertain, from the record, if the Respondents have fulfilledthe conditions of the offer by notification to the dischargeesthat the season has commenced and that work is available.Therefore, we shall adopt the proposed order set forth in theIntermediate Report. However, the order to offer reinstatementisnot intended to place upon the Respondents the obligation ofmaking an additional offer of reinstatement to those employeeswho have already been given notice to report to work in accord-ance with the offer of reinstatement made at the hearing.ORDERUpon the entire record in this case,and pursuant to Section10 (c) of theNational Labor RelationsAct, the National LaborRelationsBoardherebyorders that RespondentsJ. E. McCatron,R.F. Nine, and M. M. Dinkel, Partners d/b/a Price ValleyLumber Co., andRespondentsJ.E.McCatron, R. F. Nine,Loren Weeks, and Lloyd Urquarht, Co-partners d/b/a IdahoPine Molding Co., their agents,successors,and assigns, bothcopartnerships doing business at Tamarack,Idaho, shall:1.Cease and desist from:(a) Discouragingmembership in Blue Mountain DistrictCouncil of Lumber andSawmill Workers,A. F. of L., or in PRICE VALLEY LUMBER CO29any other labor organization of its employees by discriminatingin regard to their hire or tenure of employment or any term orcondition of employment.(b) In any other manner interfering with, restraining, orcoercing their employees in the exercise of their right to self-organization,to form labor organizations,to join or assistBlue Mountain District Council of Lumber and Sawmill Workers,A. F. of L.,or any other labor organization,to bargain collec-tively through representatives of their own choosing, and toengage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection,or to refrainfrom any or all such activities except to the extent that suchrightmay be affected by an agreement requiring membershipina labor organization as a condition of employment asauthorized in Section8 (a) (3) of the Act.2.Take the following affirmative action which it is foundwill effectuate the policiesof the Act:(a) Offer the employees named on Schedule A of the Inter-mediate Report immediate and full reinstatement to theirformer or substantially equivalent positions without prejudiceto their seniority or other rights and privileges,and makethem whole for anylossof pay they may have suffered byreason of the Respondents'discrimination against them, asprovided in the section entitled"The Remedy,"of the Inter-mediate Report.(b) Upon request make available to the Board or its agentsforexamination and copying all payroll records,social-security payment records, timecards, personnel records andreports,and all other records necessary to analyze theamounts of back pay due and the rights of employment underthe terms of this Order.(c)Post at their planing mill, sawmill,and moulding plant atTamarack,Idaho, copies of the notice attached to the Inter-mediate Report.'Copies of said notice,to be furnished by theRegional Director for the Nineteenth Region, shall, after beingdulysignedby theRespondents'representatives,be posted bythe Respondents immediately upon receipt thereof and main-tained by them for sixty(60) consecutive days thereafter inconspicuous places including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by the Respondents to insure that said notices are notaltered,defaced,or covered by other notices.(d) Notify the Regional Director for the Nineteenth Regionin writing within ten(10) days from the date of this Order whatsteps have been taken to comply herewith.2 This notice shall be amended by substituting for the words "The Recommendations ofaTrial Examiner" in the caption thereof, the words "A Decision and Order." In the eventthat this Order is enforced by a decree of a United States Court of Appeals, there shall besubstituted for the words "Pursuant to a Decision and Order" the words "Pursuant to aDecree of the United States Court of Appeals, Enforcing an Order " 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Blue Mountain District Council of Lumberand Sawmill Workers, A. F. of L., herein called the Union, the General Counsel of theNational Labor Relations Board, by the Regional Director for the Nineteenth Region (Seattle,Washington), issued an amended consolidated complaint dated February 4, 1953, against theabove-named individuals, doing business under the names of Price Valley Lumber Co andIdahoPineMouldingCo , herein referred to as the Respondents, alleging that they hadengaged in and were engaging in unfair labor practices affecting commerce within themeaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, 61 Stat 136, herein called the Act Copies of the charges, complaints, amended com-plaints, and a notice of hearing were duly served upon the Respondents and the UnionWith respect to the unfair labor practices, the amended consolidated complaint allegedin substance that. (1) The Respondents constitute a single employer within the meaning ofSection 2, subsection (2) of the Act and that their activities affect interstate commerce, (2)beginning on July 15, 1952, the Respondents committed various acts by which they interfered,with, restrained, and coerced their employees; (3) on or about August 14, 1952, RespondentPrice Valley discharged James Patton, one of its employees, because of his membership in andactivities on behalf of the Union; (4) on or about August 14, 1952, a number of employeesof the Respondents, acting in concert, engaged ina strike in protest of the discharge of JamesPatton and the 16 striking employees were thereupon discharged; and (5) by the above conductthe Respondents violated Section 8 (a) (1) and (3) of the Act.The Respondents in their answer admitted certain allegations of the complaint setting forthfacts of the Respondent's business operations but in general denied the commission of anyunfair labor practicesPursuant to notice a hearing was held at McCall, Idaho, on March 10, 11, 1953, before theundersigned Trial Examiner, duly designated by the Associate Chief Trial Examiner At thehearing all parties were represented, were afforded full opportunity to be heard, to examineand cross-examine witnesses, to introduce evidence bearing on the issues, to argue theissues orally upon the record, and to file briefs and proposed findings Oral arguments wereheard, and all parties waived the filing of briefs Upon the entire record in the case, andfrom my observations of the witnesses, I make the following:FINDINGS OF FACTL THE BUSINESS OPERATIONS OF THE RESPONDENTSaPrice Valley Lumber CoItwas stipulated at the hearing that Price Valley Lumber Co , herein referred to as PriceValley, is a partnership composed of J. E. McCatron, R. F. Nine, and M. M. Dinkel, havingitsprincipal office at Tamarack, Idaho, where it engages in logging, and the operation ofa sawmill and planing millDuring the year 1952, Price Valley made purchases of logs, supplies, and equipmentvalued in excess of $ 500,000, of which approximately 2i percent was shipped directly toPrice Valley from points outside the State of Idaho, and an additional 122'percent originatedat points outside the State of Idaho During the same period Respondent Price Valley producedand sold lumber having a value in excess of $700,000, of which approximately 70 percent, byvalue, was sold and shipped by Price Valley to customers located at points outside the Stateof Idaho Undisputed testimony established that McCatron owns 63 percent of the partnership,Nine, 33-1/3 percent, and Dinkel, 3-2/3 percentb.Idaho Pine Moulding CoIdaho Pine Moulding Co., herein referred to as Idaho, is a partnership composed of J. E.McCatron and R. F. Nine, the same two individuals who are partners in Price Valley, andLoren Weeks and Lloyd Urquarht Each of these men owns 25 percent of this partnership,which has its place of business at Tamarack, Idaho, and is engaged in the manufacture ofmouldings from scrap lumberUndisputed evidence established that Idaho came into existence for the purpose of salvagingsome profit from the "edgings," resulting from the sawmil! operations of Price ValleyPrior to the formation of Idaho, these edgings were given away, or burned as scrap Idaho PRICE VALLEY LUMBER CO.31came into existence as the idea of partners Weeks and Urquarht Weeks owned some ma-chinery for the manufacture of mouldings,which he contributed to the partnership Urquarhtprovided the partnership with some funds, and McCatron and Nine erected a building tohouse the operations of Idaho on the property of Price Valley.McCatronand Nine did notconvey title to the building to Idaho, but permitted Idaho to occupy and use it. Idaho was andis under the active supervisionof Weeks.Mike Dinkel,the small stockholder in Price Valley,performs the job of office managerfor the larger company and also for Idaho He draws a monthly salary from PriceValley,and he charges Idaho a nominal fee for his work In the year 1951 he charged the lattercompany $150 for his services,and had not made a charge for the year 1952, at the timeof the hearing For this fee he provides all office management for Idaho Dinkel testifiedwithout contradiction as to the arrangement between the companies He said that the em-ployees of Idaho are paid by checks bearingthe name Price Valley, signed by either McCatronorNine,later Idaho reimburses the larger company for these amounts.Idaho has onebuilding,mentioned above, in which it conducts its operations This is located in closeproximity to the planing mill,dry kilns, and sawmill of Price Valley.Idaho pays PriceValley thesum of$1per day for all the edgingswhichit takesThis price includes trans-portation of the edgings from the sawmill or planing mill to the moulding building which isaccomplished by means of PriceValleylumber loadersAll the operations of Idaho areconducted on the property of Price Valley The powerwhichIdaho uses in its mouldingmanufacturing operations is charged to and paidfor by Price ValleyIdaho reimbursesPriceValley for thepower at a rate of$50 per monthUpon these undisputed facts I find that Price Valley and Idaho had a common ownershipto the extentthatMcCatronand Nine participated in both partnerships Further,the opera-tions of Idaho were integrated with those of Price Valley Idaho received all its raw materialfrom PriceValleyata nominal cost, and used Price Valley equipment to move this rawmaterialAll of Idaho'soperationswere performed on Price Valley property, and exceptforasmall amount of its own equipment,with PriceValleyfacilitiesFinancially too,Idaho was integrated with PriceValleyThelatter paid Idaho's employees with its check,and provided to Idaho such basic commodities as electric power Idaho merely reimbursedPrice Valley for these cash expenditures at a convenient accounting Dinkel the smallestpartner in Price Valley performed all office work for Idaho, for a nominal annual feeUnder these circumstances I find that the Respondents constitute a single employer withinthemeaning of Section 2, subsection(2) of the Actand that the operations of the Employeraffect interstate commerce.iILTHE LABOR ORGANIZATION INVOLVEDBlueMountain DistrictCouncil of Lumber and Sawmill Workers, A.F. of L , and itsaffiliate Local 2856,are labor organizations within the meaning of the ActIII.THE UNFAIR LABOR PRACTICESA.The hiringof Patton;his demotion;the Union's organiza-tional activities;the discharge of PattonJ.E.McCatrontestifiedcredibly thatin thefall of 1951 the Companylost the services ofits planer man Planer men were scarce, soMcCatronsent inquiries to friends in the industryconcerning a planerman One of themrecommendedJames Patton to McCatronPatton wasnot a planerman, but he had had someexperience as a setup man, and McCatron's friendfelt that Patton could handle the job McCatronemployed Patton Patton took overthe job ofplanerman whichentailed being foremanof theplaning mill.McCatrontestified that Pattondid very well,consideringthat he wasnot an experienced planer man During the winter ofiSa-Mor Quality Brass Company, 93 NLRB 1225; Home Furniture Company. 77 NLRB 1437;SalterMillsCompany, 76 NLRB 930; Victor Hosiery Corporation,et al.,86 NLRB 195;AtlasImperial DieselEngine Co.. et al , 89 NLRB 372; L W. Hayes, Inc , et al , 91 NLRB1408;GerberProductsCompany, 93 NLRB 1668; Vulcan Tin Can Company, 94 NLRB10;Merchants Express Corporation, Inc., 92 NLRB No 107, Lloyd A Fry Roofing Company,et al , 92 NLRB 1432; Launderepair Company, 90 NLRB 778; FederalEngravingCo , Inc ,153 F 2d 533; American National Bank and Trust Company of Chicago, 71 NLRB 503;OrleansMaterials and Equipment Company, Inc , 76 NLRB 48; Ecusta Paper Corporation,66 NLRB 1204 32DECISIONS OF NATIONAL LABOR RELATIONS BOARD1951-52 the Company undertook extensive repairs to the planer In late February,after theseasonal layoff,Patton came back to the job and began the repairs For several yearsMcCatron had been trying to obtain the services of Gene Cooper,a planer man of experienceand reputation About that time McCatron engaged Cooper as planer man and foreman of theplaning mill for the coming seasonMcCatron went to Patton, explained to him that the Company now had an opportunity toobtain the services of an experienced planer foreman in the planing mill,and that he intendedtohire CooperMcCatron explained that Cooper's employment did not mean that Pattonwould be out of a job He told Patton, that if Patton wished to look elsewhere for a job, hewould pay him for his time, plus $ 200, to enable him to look for a job at some other mill.However, if Patton didn't want to do this, the Company would be glad to continue Patton'semployment in the job of"feeder"in the planing mill McCatron also suggested that Pattonplace his application with other companies for a job as planer-foreman, or setup man. A fewdays later McCatron and Patton had a second talk in similar vein Patton accepted the jobas feeder man McCatron also instructed Cooper as to the situation,telling him to get alongwith Patton if possible,but that if he could not get along with him, he was to treat him thesame as any other man on the job McCatron testified that later he heard that the two mendid not get along very well,but McCatron paid very little attention to it, inasmuch as he wasbusy in charge of the logging operations of the Company.2Cooper discharged Patton on August 14, 1952 According to Cooper's testimony he foundPatton inefficient and uncooperativeCooper testified that the principal reason that he dis-charged Patton was that Patton had failed to grease the planing machine as it was his dutyto do According to employment practices in the plant the feeder man had the responsibilityof oiling and greasing the planer He worked 30 minutes longer each day than the other menin the planing mill He was supposed to start 15 minutes earlier in the morning and 15minutes earlier at lunchtime,and at those times to accomplish the greasing and oiling ofthe planer This arrangement was necessary because it was difficult and dangerous to greasethe planer when it was in operation Cooper testified that on several occasions he spoke toPatton about greasing or oiling the planer,but that Patton exhibited no disposition to performthose dutiesCooper also stated that he considered Patton not dependable On one occasionPatton had agreed to assist Cooper in rebabbitting one of the bearings.This part of themachinery was very heavy,requiring two men to perform the job on the Sunday afternoonthatPatton was to help Cooper,Patton did not show up. Later Patton apologized to Cooperexplaining that he had friends visiting him from out of townCooper also testified that Patton on many occasions was slow to start the men back towork after"breaks"He explained that often,when the planer shut down for an interval inthe course of operations the men would step outside for a smoke When Cooper was ready toresume work it would be necessary for Cooper to find Patton, and to instruct him to startthe machines As feeder man, if Patton started the machines, the other men would necessarilygo to their places He spoke to Patton on several occasions about this dilatory conductAbout 2 weeks to 10 days before Patton was discharged, Cooper brought to his attentionagain the fact that he was not greasing the machine on this occasion he walked up to Pattonduring the lunch hour when Patton was talking to several men and told him that he wouldlike to have him grease the machine every other day or at least twice a week Coopertestified that Patton did not make any reply to him, but simply glared at him He watchedPatton during the afternoon and noticed that Patton did not grease the planer as directedOn August 13 Cooper again remonstrated with Patton He said to him, "Jimmy, are yougoing to grease the planer like the other feeders have done before you? "Patton repliedthathe did not have time Cooper then said, "Jim, when you were foreman the feedersgreased their planer, didn't they9 " Patton admitted that they had, but again said that hedidn't have time Cooper then pointed out to him that he did have time, and that he was beingpaid 30 minutes extra pay a day for the particular job of greasing and oiling After the mendiscussed the matter a little, Patton said, "Well,if you don'tlike the way that I am doingthis,why you had better get you another man " Cooper then said, "Well, Jimmy, I think thatcan probably be arranged "On the following day, August 14, Cooper made arrangements for a replacement for PattonHe obtained a man by the name of Warning from Ingle,the yard boss At noontime he wenttoPatton and told him that he had taken Patton's suggestion,that he had a man to take hisplace, and that the Company would no longer need Patton.2 In his testimony Patton denied that McCatron ever offered him the sum of $200, in addi-tion to his pay This difference in testimony is of minor importance inasmuch as Patton inhis testimony generally admitted that the conversations as outlined by McCatron took place. PRICE VALLEY LUMBER CO.33Cooper,testified that he alone was responsible for the discharge of Patton and that hisonly reason for discharging the employee was that Patton was inefficient and uncooperativeCooper was questioned in regard to his attitude on unions He testifiedthatfor many yearswhile he was engaged in the lumber business as a rank-and-file employee,he was a memberof the Union and that he had stopped being a member of the Union when he became a super-visorPatton's version of the events leading up to his discharge varied only slightly from thatgiven by Cooper.Patton testified that on or about August 6, Cooper spoke to him aboutgreasing the machine.According to Patton, at that time he was having lunch with severalothermen when Cooper came to him and said,"Iwant you to grease the machine every 2 or3 days " Patton made no answer to Cooper Patton admitted that on several other occasionsCooper had spoken to him about greasing the machine Patton stated that generally he oiledthemachine but didn't grease it.He also stated that when he was foreman the feeder mangreased the machine,but he explained that when he was foreman he relieved the feeder manso he could do the greasing,or had somebody else relieve him Patton stated that he receivedan additional 30 minutes pay per day for the purpose of greasing the planing machine, butsaid that in 30 minutes he had time to oil the machine only, and did not have time to greaseitHe substantiated Cooper's testimony about the occasion when Patton entertained somefriends from out of town instead of helping Cooper rebabbitt the bearing in the planer Hetestified that on the following morning he apologized to Cooper for his absence and explainedhis absenceHe testified that on August 13, when he was on his way to get an oilcan, heencountered Cooper who said to him,"Didn't you understand me when I said to you that youwere to grease the machine every 2 or 3 days?" Patton said, "Yes, Gene,but I just haven'tgot time Whenldotheoilingandtake care of the fans I just haven't got time to do it all"Patton went out and oiled the machine,but Cooper grabbed up the grease gun and went outand greased the machine himself Cooper on this occasion said to him, "Well, Jim, like Isaid,you're either going to have to grease the machine or we are going to have to getanother man " Patton replied,"Well, that is your privilege "Patton also testified that it was up to him to see that the men started to work after"breaks"and that he felt that he was alert in doing that, except on some occasions when he had steppedout to relieve himself, or for someother valid reason Patton testified that Cooper dischargedhim on August 14 On that day Cooper came to him at the noon hour and said, "I took yoursuggestion and went to town last night and got a man to take your place, so your check's madeout for you, you can go up to the office and get it " Patton picked up his tools and said toCooper,"What are you firing me for,Genet" Cooper said, "I don't have to have no reasonto fire you You're fired. Now get out " Cooper testified in a straightforward and forthrightmannerHe appeared to be a sincere and conscientious individual who harbored no rancoror malice toward Patton or any of the employees I credit his testimony that he attempted toget along with Patton, but that he discharged the latter because Patton was inefficient anduncooperativeThe Union's Organizational CampaignPrior to July 24, 1953, there had been no significant union activity among the employees ofeitherPrice Valley or Idaho However on that date some of the employees invited EverettA.Weller, an organizer for the Union, to assist them in organizing Weller went from Baker,the headquarters of the Union, to Tamarack and talked to approximately 23 employees The23 employees all signed cards authorizing the Union to represent them in collective bar-gainingAt that time Price Valley had approximately 68 employees, and Idaho had 3. OnAugust 5 Weller spoke to Nine at his home at lunchtime Weller told Nine that employeeshad signed authorization cards for the Union in sufficient numbers to enable the latter toobtain an election.He further informed Nine that it was his duty as a representative of theemployees to ask Nine if the Company, wished to recognize the Union or, in the alternative,if they would rather have an election among the employees Nine replied that he thought anelection would be the only fair way to handle the matter In passing, Nine also said that thefact that the employees had signed up with the Union was news to him, and that he didn'tparticularly approve of the actionOn August 11 the Union filed a representation petition for a unit of all production and main-tenance employees of the Price Valley Lumber Co The witness explained that at that timehe assumed it was all one Company. Following receipt of the petition a field examiner of theBoard telephoned to the Company, informing Dinkel of the receipt of the petition Dinkeltold the field examiner that the Company would consent to an election in the appropriate unitWeller scheduled a union meeting for August 6, but this meeting was canceled He then wrote 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDa letter to each employee who had signed a card asking him toappear atthe Boise-PayetteHall, New Meadows, Idaho, for a meeting on August 13 Invitations to this meeting were sentonly to those who had signed authorization cards. At the meeting Weller signed up the menfor membership in the Union and accepted $2.50 dues from each of them 3Several of the employees testified credibly that an employee by the name of Stanley Whet-more came uninvited to the meeting. This employee was the son of Walt Whetmore, who wasthe sawmill foreman. According to these witnesses, Whetmore addressed the meeting Hisfirststatementwas that he had attended the meetingin order"to count noses " He toldthemen that they were throwing away their money and their jobs by joining the Union. Hesaid that if the Union came into the mill that the men would be limited to a 40-hour week.At that time the men were working 50-55 hoursper weekPatton then asked Whetmore whyhe didn't leave themeeting,and leavethe men alone, if he didn't like the Union. Whetmorecountered by asking Patton why he didn't quit if he didn't like his job Patton replied thathe would not quit, that he would have to be fired. Whetmore replied, "That can be arranged."On the following day Patton's employmentwas terminatedunder the circumstances relatedabove.The General Counselallegesthat in the course of theorganizationalcampaign, on severaloccasions, supervisors of the Respondentinterrogatedemployees. Patton testified that onor about August 5 at the mill he had a conversation with Cooper about the Union On thatoccasion Cooper said that he understood the boys were tryingto get aunion. He said that hedidn't know why they shouldwant aunion,as the wagescale at the mill was higher than theUnion's scalePatton in his testimonysaid thathe "thought" he disagreed with Cooper onthat pointThen Cooper said that employee Murphy was getting paid higher wages than anygrader in the northwest Patton said that he knew a grader who was gettingat least20 centsan hour more than Murphy. The men then discussed the question as to whether Murphy wasa "shop grader" and thus merited a higher rate of pay During this conversation Cooper alsosaid that if a union came in the plant, the Company would probablygo to40 hours a week inits operationsEmployee Urban Murphy testified that on or about August 6 Cooper asked him if it wastrue that Murphy was trying to get a union in the mill Murphy denied it On the evening ofthis same day Murphy met Sales Manager Inglein a beer parlor in town Inglesaid to Murphy,"This is serious business, Murph Do you know whether or not Jim Patton has talked toShorty Weller " Murphy replied that he didn't know, but felt that Weller had talked to PattonEmployee Gail McCarty testified that on or about August 5 or 6 Cooper told him that heunderstood that the boys were trying to get a union McCarty made no reply Cooper thensaid if they did get the Union in, the Company would more than likely put on 2 shifts, run thelumber out early, and go back to 40 hours a week, that it wouldbe a losingproposition forthe men Employee Edward Baker testified that on one occasion he met Walt Whetmore, thesawmill foreman, while the men were fishing Whetmore observed that employee Don Matthewswas also fishing at that time and added, "That is funny I thought you were supposed to havea Union meeting tonight " Baker told Whetmore that there was no meeting scheduled for thateveningto his knowledge On another occasion Baker discussed the Union with Sales ManagerInglewhile they were having a glass of beer ata beer parlorin the town Ingle made thestatement that he heard that the Unionwas goingto petition for an electionBakersaid thatiftheUnion came in, he wouldjoin itIngle then told Baker that he was wrong about theUnion, that he had held three union cards and he knew what he was talking about Ingle saidthemen were overpaid on the job, and that they wouldn'tgainanything by joining the Unionfor in the event the Union came in, the men would be restricted to 40 hours work a week.On another occasion about a week after Patton's discharge and the walkout of the union men,Baker had another conversation with Ingle at his home on an occasion when Ingle and hiswife were calling upon Baker and his wife. Baker explainedto Inglethat he felt he had towalk out, inasmuch as he felt that he would be fired anywayIngleagreed that he would havebeen fired, and told Baker that the latter should have consulted him before taking action.Employee Don Matthews testified that on or about August 5 he had a conversation with WaltWhetmore, superintendent of the sawmill, Roy Nine, and George Weeks Nine said to thewitness, "Don, what do you know about this Union business? " Matthews said that he knewnothing about it Nine then said, "That's fine. It seems like everybody you talk to don't knownothing about it " Matthews started to walk away when Whetmore said to him, "Don, Iunderstand that you are the man that brought the Union man in here " Matthews said, "NoI'm not the man that brought him in here " Nine then passed the matter off, saying that itlooked as though Matthews was blamed for everything that went on around the mill3The findings thus far in this section of the report are based on the uncontradictedtestimony of Weller and Dinkel PRICE VALLEY LUMBER CO.35The WalkoutWhen Patton was fired, as previously related, he immediately told the rest of the unionmen in the planing mill, including employee Murphy who apparently was the leader of theunion adherentsThe union employees at the planing mill then discussed the discharge andin a matterof moments, without any investigation, arrived at the conclusion that Patton hadbeen discharged because of his membership in the Union The men decided to walk out inprotest of Patton's discharge. After this decision was made by Murphy and his small groupapparently all other union men were notified of their decision Murphy also undertook tonotifyNine of their decision He went to the office, but Nine was out to lunch Murphy sawSales Manager Ingle and said to him, "Bob I have something to tell you that I don't think youwill like " Murphy then said, "The planing crew, not the whole planing crew, but several ofthe planing crew are striking in protest of Jimmy being fired, and for recognition of the AFLasourbargainingagent "Ingle then told Murphy to notify Cooper When Murphy foundCooper the latter was working on the planer. Murphy said, "Gene, we are striking in protestof Jimmy being fired and for recognition of the AFL as our bargainingagent" Cooper said,"Well, Murph, the Union isn't in here " Murphy didn't answer Inglewho was present said,"You fellows who are striking, you can get your checks " Murphy then went back to the menwho had walked out and told them that they had been fired for striking Murphy and thegroup then went to the grinding room to sign out their timesheets Cooper was there Murphysaid to him, "Gene I don't want there to be any hard feelings over this " Cooper said, "Notabit,Murph " But added, "You fellows are making a mistake " Murphy disagreed withthatsaying,"I don't think we are " Murphy then told Ingle that he had no hard feelingsagainst the latter, but Ingle said, "On my part there is I have always felt that I have treatedyou fellows rightYou fellows can go to the office and get your checks " The men thenentered their cars and went to the town of New Meadows At the time of the walkout therewere 13 men employed on theplanerincluding Patton, 6 of them struck in protest of thedischarge of Patton, leaving the planingmillcrew 7 men shortThe union men who were employed at the sawmill heard of the firing of Patton during thelunch hour. At 1:30, when they were about to start work, they were informed that the unionmen at the planing mill had walked out in protest of Patton's discharge They immediatelygathered, and decided that they too should walk out in protest As the men left the sawmillthey encountered Nine, who asked them what was going on The employees told Nine that theywere walking out in protest of Patton's discharge Employee James C. Matthews asked Ninewhy the Company had fired Patton for his union activities Nine denied that Patton was firedfor his union activities saying, "We couldn't dothat We couldn't fire him for that " Matthewsthen said, "Well, we have heard some talk that we would be fired for union activities " Nineagain said, "No, we can't do that " One of the other employees mentioned that it lookedbad, inasmuch as Patton was fired on that day following the union meeting at New MeadowsNine agreed that it looked bad, saying that a bad time for the discharge of Patton had beenchosenMatthews then asked if there was some settlement that could be made of the matter.Nine agreed that some settlement was possible and said, "I think it's my duty to round upthe planer crew " Nine then said, "If you fellows go back to work, there will be nobody fired "At that, the sawmill men went back to the mill and took their places at their various jobsstations.However the mill was not put in operation at that time In his testimony Nine ex-plained that he had given instructions not to start the sawmilluntilMcCatron, the majoritypartner, could come to the mill and participate in any conference which might occur Mean-while employees Baker and Matthews took it upon themselves to go to New Meadows to roundup the crew of the planer and Nine sent for McCatron, the majoritypartner,who was in thewoods conducting logging operations The sawmill men waited around for McCatron at thesawmill and were joined by some of the planer men Murphy, Patton, and several of theplaner crew were found by Baker and Matthews, and they returned to the mill Murphy andPatton waited with the others until approximately 4 30 p m when Murphy and Patton left.At approximately 4:50 p inMcCatron and Nine appeared at the mill By this time theemployees had separated into two distinct groups; a larger group composed of the nonunionmen stoodapartfrom a second group composed of the union men Nine and McCatron spokebriefly to the nonunion men and then came to the uniongroupNine said, "I guess I owe youboys an apology " Then employee James C. Matthews said that the men would like to getthe deal settled up McCatron said, "I am sorry fellows, my keymenwon'twork with youThere will be no Union in this plant There will be no meeting held here Therefore, go tothe office and pick up your time " Employee Baker asked, "You mean we are fired " AndMcCatron said, "That is right Get your checks,"At that time, as it was close to the quitting time, all employees and the dischargees leftthe premises of the mill The walkout and subsequent discharge of the protesting employees322615 0 - 54 - 4 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDinvolvedapproximately 14 men of approximately 68 on the payroll of Price Valley, dis-tributed among the departmentsof the Companyas follows:Planning mill,13 employees--1discharged,6 struck, sawmill,24 employees--7 struck; yard10 employees- -unaffected,shop, 4 employees--unaffected; woods,16 employees--unaffected;kiln, 1 employee unaffectedIdaho employed3 employeesof which 2joined in the walkout and were discharged Thesemen comprised the 16 menalleged tohavebeen illegally discharged named in paragraph 11of the complaintRussellChandler,business agent of theUnion, testified credibly that hewas notified of thestrike onthe day thatitoccurredHe went to New Meadows that evening and discussed thematter withthe men Onthe followingday hewent to the mill and talked to Nine He explainedthathe desiredto negotiate some sort of a settlement with Nine Nine explained that hewouldhave to take the matterup with McCatron,inasmuchas McCatronwas the principalpartner,but that he would relay Chandler'smessageto McCatronHe received no replyfrom the Company Chandlerthen notifiedthe UnitedStates Conciliation Service ofthe strikeand requestedthe ConciliationService to arrange a meetingwithrepresentatives of theCompany Later Chandlerheard from the Conciliation Service that it was having considerabledifficultyin locatingMcCatron That was thelast thatChandler heardof the efforts of theConciliationService to effect a meetingChandlerthen filed the instant chargeswith theBoardThe testimony of Roy F. Nine to someextent corroborated the testimonyof the employeesHe testified that after his conversation with the men concerning a settlementof the strike,he told Walt Whetmorenot to startthe mill until McCatroncould arrive,and discuss thematter,because he understoodthat the menwould not go backto work without Patton beingreinstatedNine also testifiedthatlaterthe Company decided thatitwould notrehire anyof the employees who had walked out; that the position of the Companywas that itwould hiresome of the men back,but not onthe termsdictatedby the Regional Office ofthe BoardHe statedthat he hadoffered employmentindividually to Craddock, Larkins, and Larson,but that thesemen refusedindividualreinstatementHe explained that he apologizedto themen on theday ofthe walkout because hehad toldthem that he wouldround up the planer crew,and he hadnot done so,because he had learnedthatBakerand Matthewshad gone to the town for the same purpose He testifiedthat it wasMcCatron's decisionthat the menshould gettheirmoney He stated that, to his knowledge,McCatronnever told the menthat theywere firedAccording to hisrecollection,McCatrontold them that inasmuch as they hadwalked off, and "quit"theirjobs, that theyhad betterget theirtimeAlso, thatwhen one of the men had asked about a meeting,McCatron hadsaid, "Therewill be no meeting here.You boys haveno union contract with the company."Nine alsostated, thatprior to thetime that McCatrontold the men to get theirmoney, thatMcCatron had made astatementto the effectthat someof hiskeymen did not wish to workwith the unionmen. Nine alsosaid thaton one occasionhe had discussed the Union withemployee Don MatthewsHe explainedthatMatthews had come to him and asked him iftheUnionorganized the plant,if the Company would put the men ona 40-hour week. InanswertoMatthewsquestion,he told him that if the Union obtaineda contract with all theusual rigiddemands, overtime pay, etc , that in all probability the Company would be forcedto a 40-hour week Ninealso told Matthewsthat hegave him that answerto hisquestion,but did notwant to influencehim in anyway concerning his acceptance or rejection of theUnionJerry McCatrontestified that he was on the Salmon River conducting logging operationswhen he wasnotified that there was troubleat the mill. He reached the mill about 4 30 andwent to the office, where he was told by Dinkel that the Company had dischargedPatton, andthat part of theplaning crew and part of the sawmill crewhad walked off theirjobs in protestat Patton's dischargeDinkel told him thatsome of the men had asked for theirchecks, butthat he had asked themen to waituntil McCatroncould get there, and that the men werewaiting forMcCatronMcCatronthen left the office and went outto the millsitewhere hetalked tothe nonunion men whowere gathered upon the green chain From his conversationwith the nonunion men he gathered that theyconsidered it a mean, dirtytrick forthe unionmen towalk off the job withoutnotice toeither the Company orthe nonunionmen, and thatthe nonunion men had decided not to goback to work if the Companyput the unionmen backon the jobAftertalking to the nonunion employees he went to the union groupHe said, "This is asorry thing,and I'm sorry thatit's happenedBut now under the circumstances,you boyshave quit,and I can'tput you backto work, because this other crew refuses to go backafteryou boys havewalked outlike this,and ifIdid thosefellows aremostly all key menIwouldlose them,and you fellows are just common laborers " At that point employee PRICE VALLEY LUMBER CO.37James Matthews said that the men would call a meeting McCatron asked what kind of ameeting, and Matthews replied, "a union meeting " At that McCatron said, "Just a minute,Jimmy. We don't have a union here, and in order for you fellows to do anything of that kind,you would have to get or to hold an election. And if that carried here, then we would make acontract with the Union, and then we would have to bargain with you fellows, you could cana union. Now, you can call all of the union, all of the meetings, that you want, but you can'thold them here on our premises." With that McCatron walked offMcCatron denied that he told the men that they were fired, or that they asked him if theywere fired. According to his testimony he said, "You have already quit Go ahead and getyour time " McCatron said that he never talked to any of the men about the Union, or a40-hour week, or any other matter affecting the UnionCounsel for the Respondent also called as a witness Stanley Whetmore, son of WaltWhetmore, superintendent of the sawmill. This witness testified that he is employed at thesawmillas a grader.He said that he attended the union meeting on August 13 without aninvitation. He explained that he had been informed by a man named Knee, that Knee's brother-in-law had received an invitation to the meeting, which contained a note to the effect thatthe fact of the meeting was to be kept confidential. Despite the fact he had no invitation,Whetmore attended the meeting and addressed the assembled men for about 10 minutesspeakingagainstthe Union In his testimony Whetmore stated that he had no authority tospeak for the Company, and spoke only as an employee He did not deny that the altercationbetween himself and Patton, as narrated by Patton, had occurredWhetmore also testified as to the reaction of the nonunion men to the walkout. He said thatwhen the men walked off the job Smith, the sawyer, "was very miffed, he was hurt Theprincipal of the matter touched him deeply, and he felt it was very unloyal of his fellowworkers to desert the mill at the time it was operating, without even telling him about it,and leaving him in a very bad position " Whetmore portrayed the sawyer as being taken bysurpriseWhetmore denied that he, personally, told any representati"e of management thathe would not work with the union men if the Company and the union men solved their differ-ences, but he said that the nonunion men as a group decided that they wouldn't work withthe union men because of "the summary manner in which the operation was shut down, andthe principal of the matter " They felt that they would not "care to continue operations withthis type of a crew."At the hearing counsel for the Respondents moved to strike all testimony regarding thealtercation between Patton and Whetmore at the union hall, on the ground that the statementsofWhetmore on that occasion were not binding upon the Respondents I agree with thatposition of counsel, and I have not considered the conduct of Whetmore as binding upon theRespondents inasmuch as there is no proof that he was acting as an agent of the Respondentsat any time. However, I deny the motion to strike on the ground that the testimony is relevantas purporting to show the attitude of Whetmore and the other nonunion men.As a witness Whetmore appeared to be extremely partisan, self-righteous, and bombasticIdo not accept his testimony as giving a fair or reliable account of the attitude of thenonunion menConcluding FindingsAs will be noted from the brief summary of the evidence, there is no real disagreementbetween the parties as to the sequence of events outlined above The difference between theparties arises from their differing judgments as to the motive of the Company in the dis-charge of Patton. Other than that, there is little conflict in the testimony From a consider-ation of all the testimony it appears that both the walkout and the discharge of the strikingemployees were both snap judgments made in haste and without any deliberation From thetestimony of Cooper, and of Patton himself, it is clear that Patton took his demotion fromthe position of foreman of the planing mill with very poor grace, and that thereafter he gaveonlygrudging and surly assistance to Cooper, the new foreman. Cooper impressed theundersigned as an honest and truthful witness In his testimony he related facts which ledhim to the conclusion that Patton was undependable, uncooperative, and inefficient. Patton,inhistestimony,didnotdeny the various delinquencies and shortcomings charged byCooper, but tried to offer an excuse for them. From his testimony only one conclusion canbe drawn, that Patton had taken umbrage at Cooper's employment and had conducted himselfin the manner related by Cooper. While it is clear from the testimony of Patton, Murphy,and Gail McCarty that Cooper on three occasions spoke to employees about the advent of theUnion in the mill, it is likewise clear that Cooper himself had no feeling of opposition oranimus to the Union During his years as a rank-and-file employee he had been a member 38DECISIONSOF NATIONAL LABOR RELATIONS BOARDof the charging Union, and at the plant of one of his former employers,he had organized theUnion with the assistance of Weller,the union organizer in this case.This record is barrenof any substantial evidence which would outweigh the testimony of Cooper and Patton, whichdemonstrates that Cooper discharged Patton because he was an unsatisfactory employee.Though Cooper on three occasions violated the prohibition of the Act against interfering withemployees in the exercise of their rights in Section 7,Iam satisfied that the incidents ofinterrogation were unconnected with Cooper'sdischarge of Patton In the light of all theevidence,itappears that the relationship between Patton and Cooper was deterioratingsimultaneously with, but independent of, the Union's organizational campaign.While Cooper'sconversations with the men on the subject of the Union were violations of the statute in thestritt sense,they are insufficient to sustain a finding that Cooper had an antiunion motivein the discharge of Patton I find, therefore,that Cooper discharged Patton for causeHowever,on the day of the strike it appeared otherwise to the union men on the job. Fromtheir testimony it is clear that they entertained some fears that the Company would effecta reprisal against some of their number for joining the Union, and that when Patton wasfired they immediately jumped to the conclusion that he was fired because of his unionactivitiesWithout further investigation of the matter,they decided it was their duty toprotest Patton's discharge,so they struck.Regardless of whether the union employees were correct or in error in their judgmentthatPatton had been discriminately discharged,they had the right to strike in protest ofhis discharge,and their concerted activity was well within the protection of the Act 4 [low-ever,their right in this regard was not understood,or if understood,not respected by eitherthe nonunion men, or by the Company, because each of these in turn contributed an additionalrash and ill-considered decision to the controversy Shortly after they stopped working,some of the union men told Nine that they wished to discuss the matter of Patton's dischargewith management and Nine on his part displayed a disposition to discuss the matter with themen At that point,calm judgment and good will exerted its effect in the controversy Pur-suant to their conversation,Nine undertook to bring the planer crew back to the mill, andthe sawmill union men returned to their stations of work,ready to go to work But duringthis interim,for reasons of their own, the nonunion men unlawfully arrogated to themselvesthe position of judge in the matter,and decided that the union men had not acted properlyand that they would mete out punishment by forcing the discharge of the union men by theCompany The nonunion men notified McCatron that they would refuse to resume work withthe union men, in the event the union men and the management were able to effect a com-promise of their differences The view of the nonunion men was evidently shared by McCatronfor he quickly acceded to their ultimatum,abrogated his right as an employer to employwhom he pleased,and unlawfully discharged the striking employees McCatron testified thathe did not tell the men that they were discharged,but told them that, inasmuch as they hadquit,they might as well get their time Regardless of the phraseology used by either McCatronor the-men, it is apparent,and I find, that McCatron discharged all the striking employeesat that time When McCatron came to the mill,the striking employees were gathered closeto their positions of work.They were waiting to confer with McCatron and Nine regardingthe validity of their protest It was plain to all, and must have been equally clear to McCatron,that the men at that time had not quit but were on strike as a protest over the discharge ofPatton, and were there assembled to present their protest to him, as the principal owner ofthe Company When McCatron told the men that they could get their time, he clearly intendedto discharge the employees who were making the protest However,I am not persuaded thatMcCatron indulged in this nicety of language and that he said substantially,"Inasmuch asyou have quit,you might as well get your time"Icredit the testimony of the employees tothe effect that one of them said, "Doyou mean that we are fired,Jerry? " To which McCatronsaid,"Yes, you are fired Get your time " Upon all the evidence I find that the employeesnamed in paragraph 11 of the complaint were discharged by McCatron on August 14, 1952,in violation of Section 8 (a) (1) and(3) of the Act.Ifurther find that the Respondents violated Section 8(a) (1) of the Act by the followingconduct of its supervisors:(1)Cooper's conversation with Patton on or about August 5 inwhich Cooper said he could not understand why the employees wanted the Union inasmuchas the wage scale at the mill was higher than the union scale:(2) Cooper's questioning ofemployee Murphy as to whether it was true that Murphy was trying to get a union in themill,(3)Cooper'sstatement to employee Gail McCarty on or about August 5, that if theemployees brought a union in the mill the Company would more than likely put on 2 shifts,4Kallaher and Mee, Inc , 87 NLRB 410; Agar Packing and Provision Corporation, 81 NLRB1262. J I Case Company, 95 NLRB 47,enforced189 F 2d 599 (C A 8). PRICEVALLEYLUMBER CO39run the lumber out early, and go back to 40 hours a week, (4) Ingle's statement to employeeBaker that the men would not gain anything by the Union, for in the event the mill wasorganized, the men would be restricted to 40 hours work per week, (5) the interrogation ofemployee Don Matthews by Nine and Whetmore, superintendent of the sawmill, as to whatMatthews knew about the Union, and as to whether he was the man who brought the Unioninto the plantIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in connectionwith their activities described in section 1, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerceV THE REMEDYHaving found that the Respondents have engaged in and are engaging in certain unfairlaborpractices, it will be recommended that they cease and desist therefrom, and takecertain affirmative action designed to effectuate the policies of the ActHaving found that the Respondents discriminated in regard to the hire and tenure ofemployment of the employees listed in Schedule A, attached hereto, by discriminatorilydischarging them forengagingin concerted and union activities, it will be recommendedthat the Respondents offer to each of the employees named in Schedule A, full reinstatementtohis former or substantially equivalent position without prejudice to his seniority orother rights and privileges, and make whole each of the employees listed on Schedule A, forany loss of pay each may have suffered as a result of the discrimination against him. Inthe case of each employee the back-pay period shall begin on August 14, 1952, and continueto the date of his reinstatement, or the date on which reinstatement is offered to himConsistent with the policy of the Board enunciated in F, W. Woolworth Co., 90 NLRB 289,itwill be recommended that losses of pay be computed on the basis of each separate calendarquarter or portion thereof during the appropriate back-pay period The quarter shall beginwith the first day of January, April, July, and October. Loss of pay shall be determined bydeducting from the sum equal to that which these employees normally would have earnedfor each quarter or portion thereof, the net earnings, if any, in any other employment duringthat quarter; 5earningsin any one particular quarter shall have no effect upon the back-payliability for any other quarter It is also recommended that the Respondents be ordered tomake available to the Board upon request payroll and other records to facilitate the checkingof amounts of back pay dueUpon the basis of theforegoingfindings of fact and upon theentirerecord in the case, Imake the followingCONCLUSIONS OF LAWIBlue Mountain District Council of Lumber and Sawmill Workers, A. F of L., is a labororganization within the meaning of Section 2 (5) of the Act2Price Valley Lumber Co and Idaho Pine Moulding Co constitute a single employerwithin the meaning of Section 2 (2) of the Act and that the operations of the employer affectinterstate commerce3By discriminating in regard to the hire and tenure of employment of the employeesnamed in Schedule A attached hereto thereby discouraging membership in Blue MountainDistrict Council of Lumber and Sawmill Workers, A F. of L , and labor organizations generally,the Respondents have engaged in and are engaging in unfair labor practices within the meaningof Section 8 (a) (1) and (3) of the Act,4By interfering with, restraining, and coercing their employees in the exercise of therights guaranteed in Section 7 of the Act, the Respondents have engaged in and are engagingin unfair labor practices within the meaning of Section 8 (a) (1) of the Act5The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act[Recommendations omitted from publication.]5See Crossett Lumber Company,8NLRB 440;Republic Steel Corporationv N.L.R.B ,311 U. S 7 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Relations Act, we herebynotify our employees that:WE WILL NOTdiscouragemembership in Blue Mountain District Council of Lumberand Sawmill Workers, A. F of L.,or in anyother labororganization of ouremployees,by discriminating in regard to their hireor tenureof employment or any terms orconditions of employmentWE WILL NOT discriminatorily discharge any of our employees for engaging instrikes or concerted activities protected by the ActWE WILL NOTinterrogateour employeesregardingtheir union desires, sympathies,activities, or membership, the status of any union's organizational efforts, or the identityof employees active in behalf of any labororganizationWE WILL NOT threaten our employees with shorter working hours in the event thattheyjoin anylabororganizationWE WILL NOT in any othermannerinterfere with,restrain,or coerce our employeesin the exercise of their right to self-organization, to form labor organizations,to joinor assistBlueMountain District Council of Lumber and Sawmill Workers, A. F. of L., orany other labor organization, to bargain collectively through representatives of their ownchoosing,to engagein concerted activities for thepurposeof collectivebargaining orothermutualaid or protection, or to refrain from anyor allof such activities, exceptto the extent that such right may be affected by anagreement requiringmembership ina labor organization as a condition of employment, as authorized in Section 8 (a) (3) ofthe Act, as amendedWE WILL offer to the employees named in Schedule A, attached hereto, full rein-statement to their former or substantially equivalentpositions,without prejudice totheir seniority or other rights and privileges previously enjoyed, and will make themwhole for any loss of pay they may have suffered as a result of our discriminationagainst themAll of our employees are freetobecome, remain, or to refrain from becoming or remaining,members of the above-named union or any other labor organization, except to the extent thatthis right may be affected by an agreement in conformity with Section 8 (a) (3) of the Act, asamendedWe will not discriminate in regard to the hire and tenure of employment, or anyterm or condition of employment, against any employee because of membership in or activityon behalf of any such labor organizationPRICE VALLEY LUMBER CO ,Employer.DatedBy.(Representative)IDAHO PINE MOULDING CO.,EmployerDatedBy(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other materialSCHEDULE AEdward W. BakerM. McCartyBert WhiteRobert CraddockDonald R. MathewsIra A. DurhamGlen N. DeasyJames C. MathewsJoe GabicaJess GabicaUrban C. MurphyCarroll LeeLowell J. MadisonGuy R. RoysterDavid V. AndersonGail G. McCarty